Case 1:21-cv-01009-DNH-ML Document 16-14 Filed 09/22/21 Page 1 of 4




          Exhibit N
            Case 1:21-cv-01009-DNH-ML Document 16-14 Filed 09/22/21 Page 2 of 4


                                                        FDA NEWS RELEASE

  Coronavirus (COVID-19) Update: FDA Authorizes Pfizer-BioNTech
  COVID-19 Vaccine for Emergency Use in Adolescents in Another
            Important Action in Fight Against Pandemic
For Immediate Release:
May 10, 2021

 Español (/news-events/press-announcements/actualizacion-sobre-el-coronavirus-covid-19-la-fda-autoriza-la-vacuna-contra-el-covid-19-de-pfizer)


Today, the U.S. Food and Drug Administration expanded the emergency use authorization (EUA) for the Pfizer-
BioNTech COVID-19 Vaccine for the prevention of coronavirus disease 2019 (COVID-19) caused by severe acute
respiratory syndrome coronavirus 2 (SARS-CoV-2) to include adolescents 12 through 15 years of age. The FDA
amended the EUA originally issued on Dec. 11, 2020 for administration in individuals 16 years of age and older.

“The FDA’s expansion of the emergency use authorization for the Pfizer-BioNTech COVID-19 Vaccine to include
adolescents 12 through 15 years of age is a significant step in the fight against the COVID-19 pandemic,” said
Acting FDA Commissioner Janet Woodcock, M.D. “Today’s action allows for a younger population to be
protected from COVID-19, bringing us closer to returning to a sense of normalcy and to ending the pandemic.
Parents and guardians can rest assured that the agency undertook a rigorous and thorough review of all
available data, as we have with all of our COVID-19 vaccine emergency use authorizations.”

From March 1, 2020 through April 30, 2021, approximately 1.5 million COVID-19 cases in individuals 11 to 17
years of age have been reported to the Centers for Disease Control and Prevention (CDC). Children and
adolescents generally have a milder COVID-19 disease course as compared to adults. The Pfizer-BioNTech
COVID-19 Vaccine is administered as a series of two doses, three weeks apart, the same dosage and dosing
regimen for 16 years of age and older.

The FDA has determined that Pfizer-BioNTech COVID-19 Vaccine has met the statutory criteria to amend the
EUA, and that the known and potential benefits of this vaccine in individuals 12 years of age and older outweigh
the known and potential risks, supporting the vaccine’s use in this population.

“Having a vaccine authorized for a younger population is a critical step in continuing to lessen the immense
public health burden caused by the COVID-19 pandemic,” said Peter Marks, M.D., Ph.D., director of the FDA’s
Center for Biologics Evaluation and Research. “With science guiding our evaluation and decision-making
process, the FDA can assure the public and medical community that the available data meet our rigorous
standards to support the emergency use of this vaccine in the adolescent population 12 years of age and older.”

The FDA has updated the Fact Sheets for Healthcare Providers Administering the Vaccine (Vaccination
Providers) (/media/144413/download) and for Recipients and Caregivers (/media/144414/download) with
information to reflect the use of the vaccine in the adolescent population, including the benefits and risks of the
Pfizer-BioNTech COVID-19 Vaccine.
           Case 1:21-cv-01009-DNH-ML Document 16-14 Filed 09/22/21 Page 3 of 4
The EUA amendment for the Pfizer-BioNTech COVID-19 Vaccine was issued to Pfizer Inc. The issuance of an
EUA is not an FDA approval (licensure) of a vaccine. The EUA will be effective until the declaration that
circumstances exist justifying the authorization of the emergency use of drugs and biologics for prevention and
treatment of COVID-19 is terminated, and may be revised or revoked if it is determined the EUA no longer
meets the statutory criteria for issuance or to protect public health or safety.


FDA Evaluation of Available Safety Data
The available safety data to support the EUA in adolescents down to 12 years of age, include 2,260 participants
ages 12 through 15 years old enrolled in an ongoing randomized, placebo-controlled clinical trial in the United
States. Of these, 1,131 adolescent participants received the vaccine and 1,129 received a saline placebo. More
than half of the participants were followed for safety for at least two months following the second dose.

The most commonly reported side effects in the adolescent clinical trial participants, which typically lasted 1-3
days, were pain at the injection site, tiredness, headache, chills, muscle pain, fever and joint pain. With the
exception of pain at the injection site, more adolescents reported these side effects after the second dose than
after the first dose, so it is important for vaccination providers and recipients to expect that there may be some
side effects after either dose, but even more so after the second dose. The side effects in adolescents were
consistent with those reported in clinical trial participants 16 years of age and older. It is important to note that
as a general matter, while some individuals experience side effects following any vaccination, not every
individual’s experience will be the same and some people may not experience side effects.

The Pfizer-BioNTech COVID-19 Vaccine should not be given to anyone with a known history of a severe allergic
reaction, including anaphylaxis—to any component of the vaccine. Since its authorization for emergency use,
rare severe allergic reactions, including anaphylaxis, have been reported following administration of the Pfizer-
BioNTech COVID-19 Vaccine in some recipients.


FDA Evaluation of Available Effectiveness Data
The effectiveness data to support the EUA in adolescents down to 12 years of age is based on immunogenicity
and an analysis of COVID-19 cases. The immune response to the vaccine in 190 participants, 12 through 15
years of age, was compared to the immune response of 170 participants, 16 through 25 years of age. In this
analysis, the immune response of adolescents was non-inferior to (at least as good as) the immune response of
the older participants. An analysis of cases of COVID-19 occurring among participants, 12 through 15 years of
age, seven days after the second dose was also conducted. In this analysis, among participants without evidence
of prior infection with SARS-CoV-2, no cases of COVID-19 occurred among 1,005 vaccine recipients and 16
cases of COVID-19 occurred among 978 placebo recipients; the vaccine was 100% effective in preventing
COVID-19. At this time, there are limited data to address whether the vaccine can prevent transmission of the
virus from person to person. In addition, at this time, data are not available to determine how long the vaccine
will provide protection.


Ongoing Safety Monitoring
As part of the original EUA request, Pfizer Inc. submitted a plan to continue monitoring the safety of the vaccine
as it is used under EUA. This plan has been updated to include the newly authorized adolescent population, and
includes longer-term safety follow-up for participants enrolled in ongoing clinical trials, as well as other
activities aimed at monitoring the safety of the Pfizer-BioNTech COVID-19 vaccine and ensuring that any safety
concerns are identified and evaluated in a timely manner.
            Case 1:21-cv-01009-DNH-ML Document 16-14 Filed 09/22/21 Page 4 of 4
It is mandatory for Pfizer Inc. and vaccination providers to report the following to the Vaccine Adverse Event
Reporting System for Pfizer-BioNTech COVID-19 Vaccine: all vaccine administration errors, serious adverse
events, cases of Multisystem Inflammatory Syndrome and cases of COVID-19 that result in hospitalization or
death.


Related Information
     Pfizer-BioNTech COVID-19 Vaccine EUA Letter of Authorization (/media/144412/download)

     Pfizer-BioNTech COVID-19 Vaccine EUA Fact Sheet for Healthcare Providers Administering the Vaccine
     (Vaccination Providers) (/media/144413/download)

     Pfizer-BioNTech COVID-19 Vaccine EUA Fact Sheet for Recipients and Caregivers
     (/media/144414/download)

     FDA Takes Key Action in Fight Against COVID-19 By Issuing Emergency Use Authorization for First
     COVID-19 Vaccine (/news-events/press-announcements/fda-takes-key-action-fight-against-covid-19-
     issuing-emergency-use-authorization-first-covid-19)

     COVID-19 Vaccines (/emergency-preparedness-and-response/coronavirus-disease-2019-covid-19/covid-
     19-vaccines)

     Emergency Use Authorization for Vaccines Explained (/vaccines-blood-biologics/vaccines/emergency-
     use-authorization-vaccines-explained)

     Emergency Use Authorization for Vaccines to Prevent COVID-19: Guidance for Industry (/regulatory-
     information/search-fda-guidance-documents/emergency-use-authorization-vaccines-prevent-covid-19)

     Development and Licensure of Vaccines to Prevent COVID-19: Guidance for Industry (/regulatory-
     information/search-fda-guidance-documents/development-and-licensure-vaccines-prevent-covid-19)

                                                         ###

The FDA, an agency within the U.S. Department of Health and Human Services, protects the public health by
assuring the safety, effectiveness, and security of human and veterinary drugs, vaccines and other biological
products for human use, and medical devices. The agency also is responsible for the safety and security of our
nation’s food supply, cosmetics, dietary supplements, products that give off electronic radiation, and for
regulating tobacco products.




Inquiries
Media:
 FDA Office of Media Affairs (mailto:fdaoma@fda.hhs.gov)
 301-796-4540

Consumer:
 888-INFO-FDA



                          More Press Announcements (/news-events/newsroom/press-announcements)
